Case 1:17-cv-04327-LLS-RWL Document 167-2 Filed 07/14/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

- x
MICHAEL DARDASHTIAN, individually and
on behalf of COOPER SQUARE, LLC a/k/a
COOPER SQUARE VENTURES,
LLC, NDAP, LLC and CHANNELREPLY, 1:17 Civ.4327 ( LLS) (RWL)
Plaintiffs, DECLARATION OF EVAN A.
OSTRER IN OPPOSITION TO
-against- DEFENDANTS’ OBJECTION
TO MAGISTRATE’S ORDER
AND IN FURTHER SUPPORT
DAVID GITMAN, ACCEL COMMERCE, LLC, OF CROSS-MOTION
DALVA VENTURES, LLC, KONSTANTYN
BAGAIEV, OLESKSII GLUKHAREV and
CHANNEL REPLY, INC.,
Defendants.
x

 

EVAN A. OSTRER, pursuant to 28 U.S.C. 1746, declares as follows:

1. Iam an associate of Guaglardi & Meliti, LLP, attorneys for the Plaintiffs, Michael
Dardashtian, individually and on behalf of Cooper Square, LLC a/k/a Cooper Square Ventures,
LLC, NDAP, LLC and ChannelReply (“Plaintiffs”).

2. I respectfully submit this Declaration in opposition to Defendants’ motion, pursuant
to Fed.R.Civ.P. 72, Objecting to Magistrate’s Order dated July 10, 2020 (“Defendants’ Motion”),
and in further support of Plaintiffs’ cross-motion for an order (a) pursuant to Rule 11, awarding
Plaintiffs its reasonable expenses, including counsel fees in opposing Defendants’ Motion; (b)
removing from the public docket Exhibit A and Exhibit B annexed to the Declaration of Sang J.
Sim, Esq., and a portion of Defendants’ Memorandum of Law, namely paragraphs 26-32
contained therein; and (c) sanctions for Defendants’ violation of the Discovery Confidentiality

Order by Consent entered September 11, 2019, and meritless application(s) to this Court.
Case 1:17-cv-04327-LLS-RWL Document 167-2 Filed 07/14/20 Page 2 of 2

3. Attached as Exhibit A is a true copy of the Discovery Confidentiality Order By
Consent, entered September 11, 2019.

4. Attached as Exhibit B is a true copy of an email sent by Evan Ostrer to Sang J. Sim
on July 10, 2020.

5. Attached as Exhibit C is a true copy of ECF# 159, correspondence to the Magistrate
by Evan Ostrer, dated June 29, 2020.

6. Attached as Exhibit D is a true copy of ECF #160, correspondence to the Magistrate
by Sang J. Sim, dated June 30, 2020.

I declare under penalty of perjury that the foregaing is true and correct.

Dated: July 14, 2020

 

Evan A. Ostrer

Guaglardi & Meliti, LLP

365 West Passaic Street, Suite 130
Rochelle Park, New Jersey 07662

111 Main Street
Chester, New York 10918

(201) 947-4100

Attorneys for Plaintiffs
